10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

  
   
   

“FERED SERVED ON
_ _GOUNSEL/PARTIES OF RECORD

Christian Marie Fulkerson .

P.O. Box 60686 SEP - 9 2020
Reno, NV 89506

(775) 762-5022

candhfulkerson@gmail.com “ERK US DISTRICT COURT
DISTRICT OF NEVADA

 

IN THE UNITED STATES DISTRICT COURT 4 CO
FOR THE DISTRICT OF NEVADA " NO
CIVIL DIVISION
CHRISTIAN M. FULKERSON, ~— CaseNo.; —-3:20-cv-00512
Plaintiff, :
VS. COMPLAINT

THRIVE MARKET, INC., e+ al.

Defendants,
OUTLINE

THE PLAINTIFF, CHRISTIAN M. FULKERSON IS FILING A LAWSUIT INVOLVING THE
VIOLATION OF HER CIVIL RIGHTS IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEVADA. THE PLAINTIFF IS SEEKING AN INJUNCTION TO RESTORE HER EMPLOYMENT WITH THE
DEFENDANT, THRIVE MARKET ON THE GROUNDS THAT THEY ILLEGALLY COERCED TO
TERMINATE HER EMPLOYMENT WHICH IS WRONGFUL TERMINATION. THE CIRCUMSTANCES
LEADING UP TO THE WRONGFUL TERMINATION INCLUDED COLLUSION, AGE, GENDER, RACE
DISCRIMINATION, HARASSMENT, RETALIATION, AND NUMEROUS OTHER CIVIL RIGHTS.

THE PLAINTIFF HAS FILED NUMEROUS COMPLAINTS WITH THE EEOC, THE OSHA
WHISTLEBLOWER PROTECTION PROGRAM, THE DOJ, THE DEPARTMENT OF LABOR, THESE
COMPLAINTS INVOLVED SEVERE DISCRIMINATION, DAILY HARASSMENT, MISTREATMENT,
COLLUSION, CHARACTER ASSASSINATION, LYING, RETALIATION, FAILURE TO PROMOTE AS A
QUALIFIED EMPLOYEE, AND WRONGFUL TERMINATION.

FACTS

- THE PLAINTIFF, CHRISTIAN M. FULKERSON STARTED GETTING DISCRIMINATED
AGAINST AND HARASSED AT THE BEGINNING OF 2020. A NEW DIRECTOR WAS HIRED BY THRIVE
T, LEVON COLLINS. THIS DIRECTOR IMMEDIATELY STARTED HARASSING AND
INATING AGAINST THE PLAINTIFF. THE PLAINTIFF BELIEVES THE HARASSMENT AND
INATION STARTED AFTER THE NEW DIRECTOR LEARNED HOW MUCH MONEY THE
PLAINTIFF MADE. THE PLAINTIFF WAS ON SALARY, MAKING $69,000 PER YEAR AS AN OPERATIONS
SUPERVISOR. THE PLAINTIFF IS OVER 40 YEARS OF AGE, A FEMALE, AND CAUCASIAN, WHILE THE
NEW DIRECTOR IS AFRICAN AMERICAN.

raid Aint} 00." Baie Af4af 20 m

MY GI ) U } initials A

     

 

me
it ‘
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 2 of 32

THE PLAINTIFF WAS IN CHARGE OF SUPERVISING A TEAM OF EMPLOYEES
CONSISTING OF 20-25 PEOPLE, WHICH OUTPERFORMED EVERY CREW THAT WORKS FOR THRIVE.
THESE PERFORMANCE AND PRODUCTION RECORDS. THESE RECORDS CONTRADICT THE
REASONING THAT THE DIRECTOR FOR THRIVE, LEVON COLLINS GAVE FOR TERMINATING THE
PLAINTIFFS EMPLOYMENT. THE DIRECTOR HAD BEEN GIVING THE PLAINTIFF POOR
PERFORMANCE REVIEWS EVEN WITH THE RECORDS BEING SET BY THE PLAINTIFF. AND HER
TEAM OF STAFF.

THE PLAINTIFF NOTIFIED THRIVE MARKET OF THE COMPLAINTS OF HARASSMENT,
DISCRIMINATION, AND RETALIATION TO THE MANAGERIAL STAFF AT THRIVE MARKET, WHILE NO
OFFICIAL INVESTIGATION BY EITHER THRIVE, A 3RD PARTY, NOR THE GOVERNMENT AGENCIES
HAD BEEN MADE AVAILABLE TO THE PLAINTIFF NOR THE DIRECTOR WHO IN ITIATED THE
WRONGFUL TERMINATION.

THE PLAINTIFF BELIEVES THE DIRECTOR ACTED IN COLLUSION TO DISCREDIT
AND MAKE A HISTORY OF POOR PERFORMANCE AGAINST THE PLAINTIFF, TO GET HER
TERMINATED AND HIRE SOMEONE OUTSIDE OF THRIVE TO TAKE THE PLAINTIFFS POSITION.

CLOSING

THE PLAINTIFF, CHRISTIAN M. FULKERSON WAS A DEDICATED EMPLOYEE OF
THRIVE MARKET WHO SACRIFICED HER FREE TIME, FAMILY TIME, AND EXTRACURRICULAR TIME
AND DEVOTED IT TO HER JOB. THE PLAINTIFF NEVER THOUGHT HER PERFORMANCE WOULD
HAVE ANY ISSUES DUE TO HER FOCUSING ON SETTING PRODUCTION RECORDS.

THE CLAIM THAT HER POOR PERFORMANCE WAS THE LEADING CAUSE OF HER
TERMINATION IS OUTRIGHT DUMBFOUNDING. HER INCOME AND POSITION SHOULD HAVE NEVER
BEEN IN JEOPARDY. THE PLAINTIFF HAS THE EXPERIENCE, MINDSET, AND CAPACITY TO FULFILL
HER JOB DUTIES AND SHOULD HAVE NEVER BEEN BEEN FIRED.

THE PLAINTIFF WAS FIRED WHILE SHE WAS UNDER THE PROTECTION OF THE OSHA
WHISTLEBLOWER PROTECTION PROGRAM, THE DEPARTMENT OF LABOR, THE EEOC, THE DOJ,
AND THE STATE OF NEVADA DIVISION OF INDUSTRIAL RELATIONS.

THE PLAINTIFF BELIEVES THAT LEVON BELL WAS ACTING IN RETALIATION, AND
COMMITTED A CRIME BY FIRING THE PLAINTIFF.

PRAYER FOR RELIEF

THE PLAINTIFF, CHRISTIAN M. FULKERSON IS ASKING THE COURT TO REINSTATE
HER EMPLOYMENT IMMEDIATELY, OR FACE FINES, PUNITIVE DAMAGES, AND MONETARY
DAMAGES.

THE PLAINTIFF IS SEEKING AN IMMEDIATE TEMPORARY RESTRAINING ORDER
AGAINST THE DIRECTOR OF THRIVE, LEVON COLLINS.

THE PLAINTIFF IS SEEKING LOSS IN WAGES, PAIN AND SUFFERING DAMAGES,
COMPENSATORY DAMAGES, AS WELL AS PROMOTION TO WAREHOUSE MANAGER.

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 3 of 32

RELIEF

THE PLAINTIFF IS SEEKING IMMEDIATE REINSTATEMENT AS OPERATIONS
SUPERVISOR DUE TO HER BEING A PROTECTED EMPLOYEE UNDER THE OSHA WHISTLEBLOWER
PROTECTION PROGRAM.

THE PLAINTIFF IS SEEKING ACTUAL DAMAGES IN EXCESS OF $1,500,000

THE PLAINTIFF IS SEEKING PUNITIVE DAMAGES IN EXCESS OF $1,500,000

THE PLAINTIFF IS SEEKING LOSS OF WAGES AND LOSS OF FUTURE WAGES IN
EXCESS OF $1,500,000

THE PLAINTIFF IS SEEKING COMPENSATORY DAMAGES IN EXCESS OF $500,000
THE PLAINTIFF IS SEEKING FINES IMPOSED ON THE DEFENDANT IN EXCESS OF
$500,000

DATED THIS 9TH DAY OF SEPTEMBER, 2020

C~_

 

Christian M. Fulkerson

P.O. Box 60686

Reno, NV 89506

Telephone: (775) 762-5022

Email: candhfulkerson@gmail.com
Plaintiff

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

{
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 4 of 32

 

  
   

Reno, NV 89506
(775) 762-5022

candhfulkerson@gmail.com

FILED ___ RECEIVED
ENTERED ____. SERVED ON
COUNSELIPARTIES OF RECORD
Christian Marie Fulkerson
P.O. Box 60686 : SEP -9 2020

 

 

 

 

“CLERK US DISTRICT COU
DISTRICT OF NEVADA
IN THE UNITED STATE
FOR THE DISTRICT OF NEVADA
CIVIL DIVISION
CHRISTIAN M. FULKERSON, Case No.:
Plaintiff,

vs. EXHIBITS
THRIVE MARKET, INC., |
Defendant,

THE PLAINTIFF, CHRISTIAN M. FULKERSON IS FILING A LIST OF EXHIBITS TO
ACCOMPANY HER COMPLAINT

DATED THIS 9TH DAY OF SEPTEMBER, 2020

(~~ EE

Christian M. Fulkerson
P.O. Box 60686

Reno, NV 89506
Telephone: (775) 762-5022

Email: candhfulkerson@gmail.com
Plaintiff

 
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 5 of 32

OSHA FactSheet

 

OSHA's Whistleblower Protection Program

OSHA's Whistleblower Protection Program enforces the provisions of more than 20
federal laws protecting employees from retaliation for, among other things, raising
or reporting concerns about hazards or violations of various workplace safety and
health, aviation safety, commercial motor carrier, consumer product, environmental,
financial reform, food safety, health insurance reform, motor vehicle safety, nuclear,
pipeline, public transportation agency, railroad, maritime, and securities laws.
Employees who believe that they have experienced retaliation in violation of one of

these laws may file a complaint with OSHA.

Whistleblower Laws Enforced by OSHA

Following is a list of statutes over which OSHA
has jurisdiction. Each statute has a different time
frame in which a complaint can be filed.

* Asbestos Hazard Emergency Response Act
(90 days)

* Clean Air Act (30 days)

* Comprehensive Environmental Response,
Compensation and Liability Act (30 days)

* Consumer Financial Protection Act of 2010
(180 days)

* Consumer Product Safety Improvement Act
{180 days)

* Energy Reorganization Act (180 days)

* Federal Railroad Safety Act (180 days)

* Federal Water Pollution Control Act (30 days)

* International Safe Container Act (60 days)

* Moving Ahead for Progress in the 21st Century
Act (motor vehicle safety) (180 days)

* National Transit Systems Security Act (180 days)

* Occupational Safety and Health Act (OSH Act)
(30 days)

* Pipeline Safety Improvement Act (180 days)

* Safe Drinking Water Act (30 days)

* Sarbanes-Oxley Act (180 days)

* Seaman's Protection Act (180 days)

* Section 402 of the FDA Food Safety
Modernization Act (180 days)

* Section 1558 of the Affordable Care Act
(180 days)

* Solid Waste Disposal Act (30 days)

* Surface Transportation Assistance Act
(180 days)

* Toxic Substances Contro! Act (30 days)

*, Wendell H. Ford Aviation Investment and
Reform Act for the 21st Century (90 days).

What Is Retaliation?

Retaliation is an adverse action against an
employee because of activity protected by one
of these whistleblower laws. Retaliation can
include several types of actions, such as:

* Firing or laying off

* Blacklisting

* Demoting

* Denying overtime or promotion
* Disciplining

* Denying benefits

* Failing to hire or rehire

* Intimidation

* Reassignment affecting promotion prospects
* Reducing pay or hours

* Making threats

Filing a Complaint

Employees who believe that their employers
retaliated against them because they engaged in
protected activity should contact OSHA as soon
as possible because they must file any complaint
within the legal time limits.

An employee can file a complaint with OSHA by
visiting or calling his or her local OSHA office,
sending a written complaint to the closest

OSHA office, or filing a complaint online. No
particular form is required and complaints may

be submitted in any language.

Written complaints may be filed by fax,
electronic communication, hand delivery
during business hours, U.S. mail (confirmation
services recommended), or other third-party
commercial carrier.
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 6 of 32

The date of the postmark, fax, electronic
communication, telephone call, hand delivery,
delivery to a third-party commercial carrier, or
in-person filing at an OSHA office is considered
the date filed.

To file a complaint electronically, please visit:
www.osha.gov/whistleblower/WBComplaint.html.

To contact an OSHA area office, employees
should call 1-800-321-OSHA (6742) to be
connected to the closest area office or visit
www.osha.gov/html/RAmap.htm! to find local
OSHA office address and contact information.

When OSHA receives a complaint, OSHA will
first review it to determine whether certain basic
requirements are met, such as whether the
complaint was filed on time. If so, the complaint
will be investigated in order to determine
whether the employer retaliated against the
employee for engaging in activity protected
under one of OSHA's whistleblower laws. OSHA
may also attempt to assist the employer and
employee in reaching a settlement of the case.

Private-sector employees throughout the United
States and its territories and employees of the
United States Postal Service (USPS) who suffer
retaliation because of occupational safety or
health activity are covered by section 11(c) of the
OSH Act. In addition, private-sector employees
are also covered by laws in States which operate
their own comprehensive occupational safety
and health programs approved by Federal

OSHA (“State Plans”). For information on the
whistleblower provisions of the 22 State Plan
States which cover private-sector employees,
visit www.osha.gov/dcsp/osp.

With the exception of employees of the USPS,
public-sector employees (those employed as
municipal, county, state, territorial, or federal
workers) are not covered by the OSH Acct. State
and local government employees are covered by
the whistleblower provisions of all the States with
State Plans, including six States which cover only
State and local government employees.

A federal employee who is not a USPS employee
who wishes to file a complaint alleging retaliation
due to disclosure of a substantial and specific
danger to public health or safety or involving

a violation of an occupational safety or health
standard or regulation should contact the Office
of Special Counsel (www.osc.gov). Such federal
employees are also covered by their own agency’s
procedures for remedying such retaliation.

Public-sector employees who are unsure
whether they are covered under a whistleblower
law should call 1-800-321-OSHA (6742) for
assistance, or visit www.whistleblowers.gov.

Results of the Investigation

If OSHA determines that retaliation in violation
of the OSH Act, Asbestos Hazard Emergency
Response Act, or the International Safe
Container Act has occurred, the Secretary of
Labor may sue in federal district court to obtain
relief. lf OSHA determines that no retaliation has
occurred, it will dismiss the complaint.

Under the remaining whistleblower laws, if the
evidence supports an employee’s complaint of
retaliation, OSHA will issue an order requiring the
employer, as appropriate, to put the employee
back to work, pay lost wages, and provide other
possible relief. If the evidence does not support
the employee’s complaint, OSHA will dismiss
the complaint. After OSHA issues a decision, the
employer and/or the employee may request a
full hearing before an administrative law judge
of the Department of Labor. The administrative
law judge’s decision may be appealed to the
Department’s Administrative Review Board.

Under some of the laws, an employee may file
the retaliation complaint in federal district court
if the Department has not issued a final decision
within a specified number of days (180, 210 or
365 depending on the law).

To Get Further Information

To obtain more information on whistleblower
laws, go to www.whistleblowers.gov.

This is one in a series of informational fact sheets highlighting OSHA programs, policies or
standards. It does not impose any new compliance requirements. For a comprehensive list of
compliance requirements of OSHA standards or regulations, refer to Title 29 of the Code of Federal
Regulations. This information will be made available to sensory-impaired individuals upon request.
The voice phone is (202) 693-1999; teletypewriter (TTY) number: (877) 889-5627.

 

U.S. Department of Labor

® Occupational
© Safety and Health
Administration

DWPP FS-3638 04/2018
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 7 of 32

OSHA INSTRUCTION

U.S. DEPARTMENT OF LABOR Occupational Safety and Health Administration

 

 

DIRECTIVE NUMBER: CPL 02-03-008 | EFFECTIVE DATE: 02/04/2019
SUBJECT: Alternative Dispute Resolution (ADR) Processes for Whistleblower Protection Programs

ABSTRACT

Purpose: The purpose of this Instruction is to establish policies and procedures
for OSHA’s regional Alternative Dispute Resolution (ADR) Program to
resolve whistleblower retaliation complaints.

Scope: OSHA-Wide. Implementation of the ADR Program is at the
discretion of Regional Administrators (RAs).

References: OSHA Instruction: CPL 02-03-007, January 28, 2016 — Whistleblower
Investigations Manual (WIM); the Occupational Safety and Health Act
(OSH Act), 29 U.S.C. § 660(c); the Surface Transportation Assistance

@ Act, 49 U.S.C. § 31105; the Asbestos Hazard Emergency Response Act,
15 U.S.C. § 2651; the International Safe Container Act, 46 U.S.C. §
80507; the Safe Drinking Water Act, 42 U.S.C. § 300j-9(i); Federal
Water Pollution Control Act, 33 U.S.C. § 1367; the Toxic Substances
Control Act, 15 U.S.C. § 2622; the Solid Waste Disposal Act, 42 U.S.C. §
6971; the Clean Air Act, 42 U.S.C. § 7622; the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §
9610; the Energy Reorganization Act, 42 U.S.C. § 5851; the Wendell H.
Ford Aviation Investment and Reform Act for the 21" Century, 49 U.S.C.
§ 42121; the Sarbanes-Oxley Act, 18 U.S.C. § 1514A; the Pipeline Safety
Improvement Act, 49 U.S.C. § 60129; the Federal Railroad Safety Act,
49 U.S.C. § 20109; the National Transit Systems Security Act, 6 U.S.C. §
1142; the Consumer Product Safety Improvement Act, 15 U.S.C. § 2087;
the Affordable Care Act, 29 U.S.C. § 218C; the Consumer Financial
Protection Act of 2010, 12 U.S.C § 5567; the Seaman’s Protection Act,
46 U.S.C. § 2114; the FDA Food Safety Modernization Act, 21 U.S.C. §
399d; and the Moving Ahead for Progress in the 21st Century Act, 49
USS.C. § 30171.

Cancellations: This Instruction amends CPL 02-03-006, dated August 18, 2015.

ABSTRACT - | |
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 8 of 32

State Plan Impact: Federal Program Change, Notice of Intent Required, Adoption Encouraged.

Action Offices:

Originating Office:

Contact:

This Instruction describes a Federal Program Change that updates
policies and procedures for OSHA’s ADR Program and may be used in
conjunction with the State Plans’ inv estigation of whistleblower
complaints under the State Plan equivalent to section | I(c) of the OSH
Act. References to whistleblower provisions other than section I1(c) of
the OSH Act are not applicable to State Plans. State Plans may, but are
not required to, adopt this Instruction. and State Plans that adopt this
Instruction should implement it in an “at least as effective” manner.

State Plans are required to notify OSHA within 60 days whether they
already have a similar policy in place, intend to adopt new policies and
procedures, or do not intend to adopt this Instruction. If the State Plan
does not adopt at first, but at some later point decides to adopt this
Instruction, or an ALAE version of this Instruction, the State Plan must
notify OSHA of this change in intent. Within 60 days of adoption, the
State Plan must provide an electronic copy of the policy or link to where
their policy is posted on the State Plan’s website. The State Plan must
also provide the date of adoption and identify differences, if any, between
their policy and OSHA’s.

Directorate of Whistleblower Protection Programs (DWPP);
OSHA Regional Offices.

DWPP, Washington, D.C.

Directorate of Whistleblower Protection Programs
200 Constitution Ave., NW,

N4618 Washington, D.C. 20210

(202) 693-2199

By and Under the Authority of

Loren Sweatt

Acting Assistant Secretary

ABSTRACT - 2
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 9 of 32

Executive Summary

From October 1, 2012, to September 30, 2013, OSHA piloted a program to offer Alternative
Dispute Resolution (ADR) in Regions V (Chicago) and IX (San Francisco), OSHA Direction:
DIR 12-01 (CPL 02), October 1, 2012 — Whistleblower Alternative Dispute Resolution (ADR)
Program.

The ADR pilot program offered whistleblower parties two new avenues for exploring resolution of
their disputes through a voluntary settlement agreement: (1) the “early resolution” process offered
parties the opportunity to negotiate a settlement with the assistance of a neutral OSHA
whistleblower expert who would not be involved in making decisions about the outcome of an
OSHA whistleblower investigation, and (2) the “mediation” process offered parties the opportunity
to participate in a one-day, in-person mediation session with a professional third-party mediator.

The “early resolution” process proved to be an effective and viable alternative to the investigative
process and an invaluable asset to OSHA’s whistleblower protection programs. The ADR pilot
program demonstrated that adding staff dedicated to the coordination and facilitation of settlement
negotiations provides valuable support to OSHA’s whistleblower enforcement resources, and
furnishes a highly desired service to the program’s customers. In light of these results, in 2015,
OSHA issued an Instruction to expand the availability of the ADR “early resolution process” to
permit all regions to offer this process as OSHA’s ADR Program, at the discretion of the OSHA
Regional Administrator.

Based on feedback received from regional whistleblower program managers, DWPP learned that
OSHA managers and other DOL officials occasionally need limited access to confidential
communications for supervision and program evaluation purposes. This Instruction updates the
2015 Instruction to clarify that the neutral OSHA facilitator may share ADR communications with
DOL officials when it is necessary for administrative and supervisory purposes, or to seek legal or
policy guidance on novel or complex questions that arise during the ADR proceeding, so long as
the DOL official(s) receiving the communications will not be involved in any further investigations
or proceedings related to the whistleblower complaint if a settlement is not reached through ADR.

This Instruction sets forth the policies and procedures that apply to OSHA’s ADR Program. This
Instruction does not preclude OSHA’s regional offices from offering additional ADR processes
(e.g., third-party mediations) to parties.

Significant Changes
This Instruction amends CPL 02-03-006, which became effective on August 18, 2015, to:

1. Revise the confidentiality section to explain the circumstances in which a Neutral may share
information from ADR with other OSHA officials;

2. Make minor changes in the terminology used to describe the ADR Program and the OSHA
personnel involved in the ADR Program; and

3. Update the Request for Alternative Resolution Form (Attachment A) to reflect current
terminology and procedures.

ABSTRACT - 3
Case 3:20-cv-00512-MMD-WGC Document 1. Filed 09/09/20 Page 10 of 32

@ Table of Contents

I PUIPOSC. oe ossrseensteneenetnettissseneerstensttnntiististecnseiisniniasisuasiseeec I
Hy SCOPE. oossroescersttnssteneetettssetsseeenstnsttinstiisseiee itinananistananiarsuisssisee 1
HT. References. -.eroseseesseeneccsesssenneeoetnsteatissseee setts. 1
TV. Cancellations .....-scessescessisseenensstsstinstintiisseeessnssstissenunnintianussessegeeeccc. 1
Ve Significant Changes......ccescecssenstssseesnstisesieessrnsnssetunisststtisiineeee 1
VI. Action OFF CES. sees sseenseensttntinnteestinetecssnsstiusaatnisinatsstsee 2
A. Responsible Offi 60S... ..--ssscestesseeieesesenssssseenussnsaninssiuatisssiete 2

Bo ACtION OFFICES. ose eseesecneceesstttsnnsetissssaeeesitmunstsnssiestinnatsiusiieseee 2

C. Information OFF COS... sseenstsesseeiuessssssestssstnistinsisnusssseeecc. 2

VT. Federal Program Change. ....-...s-ssseessssseesnstieecesssisstisnunnisniativtieec 2
VITE, Background, «...:.cesseessseeceessetenstestinsenisesissseensssetimsniotuntinantustiisstieec 2
IX, DefIMitONS...-seesseeeeecseeeceeseenstenstssstnunetsseessstinsstisstnnsniesiatssteneeeee cc 3
©} X. Roles and Responsibilities. .0.....ceccssssceessieceseesstinsttnninsnnsstusnisiasesee 4
A. Regional Administrator (RA). .....:scccesecsetsssessssnuvstiissniariivssstistee 4

B. Directorate of Whistleblower Protection Programs (DWPP)......0..cccccccccccsccceceecee. 4

XT, OSHA's ADR Program... cccecssssssneesssetiessinssttsstensssnrnsinstiustniseteeeee 5
Ao OVERVIEW oreseoercieseeessetnsennsttistinsttisssiiseeesssstitssiietiunstuntissiseeec 5

Bq PLOCESS. «orsssesesesseeessseccnssseennetistteinseteisseeessttinstttustiiunsiiaststnsieeeeec 6

XII. Core ADR Principles and Concepts. ......:scccssescsssssessssssictsnnstiastuivssteeeeee 8
An VORIMALY snseeetcesctiessettcneresstineceniasstissneeesstiusstiiettunnstinstiesseeeecc 8

Bi G00d Faith oe esessee cess ccensetesstisnseeeissseene sunsets 8

©. Neutrality. .eeessseecsessescscrenssennseenussteissseenesnstussninssiissntuasuessiseeecc. 8

D. Confidentiality. ......-.ccessceccssesessisnsteeesusseenssiisstnesnnstnnsstisssieieseeeec 9

E. Conflict of Interest. 0... -sccsscsessessisessseinsssssssnussseinsnsstssassiesssseeeeeeccc. 10

XIII. Parties’ Ability to Settle during the OSHA Investigation... cccesecs ees cseeeeeeeecc 10
Attachment A ...ssccecesssseccesssceessesseissstiunsissssstinssettustinetisssiunssiiunnstinassssieeeeecc A-1

© Attachment B oo..ssscssssseessssssseeeesnsssreeinssseinnateenisnsesstiesntsitissstirnessiusssstessteseeeeee B-1
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 11 of 32

1. Purpose

The purpose of this Instruction is to establish policies and procedures for OSHA’s
regional Alternative Dispute Resolution (ADR) Program to resolve whistleblower
complaints.

IL. Scope

OSHA-Wide. Implementation of OSHA’s ADR Program is at the discretion of Regional
Administrators.

II. References

OSHA Instruction: CPL 02-03-007, January 28, 2016 — Whistleblower Investigations
Manual (WIM); the Occupational Safety and Health Act (OSH Act), 29

U.S.C. § 660(c); the Surface Transportation Assistance Act, 49 U.S.C. § 31105; the
Asbestos Hazard Emergency Response Act, 15 U.S.C. § 2651; the International Safe
Container Act, 46 U.S.C. § 80507; the Safe Drinking Water Act, 42 U.S.C. § 300j-9(i);
Federal Water Pollution Control Act, 33 U.S.C. § 1367; the Toxic Substances Control
Act, 15 U.S.C. § 2622; the Solid Waste Disposal Act, 42 U.S.C. § 6971; the Clean Air
Act, 42 U.S.C. § 7622; the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9610; the Energy Reorganization Act, 42 U.S.C. § 585 1; the
Wendell H. Ford Aviation Investment and Reform Act for the 21“ Century, 49 U.S.C. §
42121; the Sarbanes-Oxley Act, 18 U.S.C. § 1514A; the Pipeline Safety Improvement
Act, 49 U.S.C. § 60129; the Federal Railroad Safety Act, 49 U.S.C. § 20109; the National
Transit Systems Security Act, 6 U.S.C. § 1142; the Consumer Product Safety
Improvement Act, 15 U.S.C. § 2087; the Affordable Care Act, 29 U.S.C. § 218C; the
Consumer Financial Protection Act of 2010, 12 U.S.C § 5567; the Seaman’s Protection
Act, 46 U.S.C. § 2114; the FDA Food Safety Modernization Act, 21 U.S.C. § 399d; and
the Moving Ahead for Progress in the 21st Century Act, 49 U.S.C. §30171.

IV. Cancellations

This Instruction amends CPL 02-03-006, dated August 18, 2015.

V. Significant Changes
This Instruction amends CPL 02-03-006, which became effective on August 18, 2015, to:

1. Revise the confidentiality section to explain the circumstances in which a Neutral may
share information from ADR with other OSHA personnel;

2. Make minor changes in the terminology used to describe the ADR Program and the
OSHA personnel involved in the ADR Program; and

3. Update the Request for Alternative Resolution Form (Attachment A) to reflect current
terminology and procedures.
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 12 of 32

Vi.

VU.

VIL.

Action Offices

A, Responsible Offices

Directorate of Whistleblower Protection Programs (DWPP); OSHA
Regional Offices. See “Roles and Responsibilities” for further
information.

B. Action Offices

Directorate of Whistleblower Protection Programs (DWPP); OSHA
Regional Offices. See “Roles and Responsibilities” for further
information.

C. Information Offices
Directorate of Cooperative and State Programs
Federal Program Change
Federal Program Change, Notice of Intent Required, Adoption Encouraged.

This Instruction describes a Federal Program Change that updates policies and
procedures for OSHA’s ADR Program and may be used in conjunction with the State
Plans’ investigation of whistleblower complaints under the State Plan equivalent to
section 11(c) of the OSH Act. References to whistleblower provisions other than
section 11(c) of the OSH Act are not applicable to State Plans. State Plans may, but
are not required, to adopt this Instruction and State Plans that adopt this Instruction
should implement it in an “at least as effective” manner.

State Plans are required to notify OSHA within 60 days whether they already have a
similar policy in place, intend to adopt new policies and procedures, or do not intend
to adopt this Instruction. If the State Plan does not adopt at first, but at some later
point decides to adopt this Instruction, or an ALAE version of this Instruction, the
State Plan must notify OSHA of this change in intent. Within 60 days of adoption, the
State Plan must provide an electronic copy of the policy or link to where their policy
is posted on the State Plan’s website. The State Plan must also provide the date of
adoption and identify differences, if any, between their policy and OSHA’s.

Background

This Instruction articulates the policies and procedures that OSHA will use when
administering the ADR Program to attempt to resolve complaints filed under the
whistleblower provisions of the OSH Act and 21 other federal statutes. The
whistleblower protection laws enforced by OSHA cover millions of employees in
healthcare, food, finance, air travel, pipeline, transit, rail, and other industries. Each
year, OSHA receives and dockets several thousand whistleblower complaints for
IX.

Case 3:20-cv-00512-MMD-WGC Document 1 Filed 09/09/20 Page 13 of 32

investigation. OSHA’s ADR Program can assist Complainants and respondents to
resolve their whistleblower complaints in a cooperative and voluntary manner. When
ADR is successful, it can provide timely relief and finality to both parties.

Federal ADR processes are authorized by the Admninistrative Dispute Resolution
Act (ADRA), 5 U.S.C. § 571 et seg. An agency may use an alternative dispute
resolution procedure to resolve an issue in controversy that relates to an
administrative program, if the parties agree to such proceeding, 5 § U.S.C. 5 72(a).
The ADRA defines an “administrative program” to include a “Federal function
which involves protection of the public interest and the determination of rights,
privileges, and obligations of private persons through rulemaking, adjudication,
licensing, or investigation... .” 5 U.S.C. § 571(2).

Offered as an alternative to the investigative Process, the ADR Program provides
parties with the opportunity to resolve their dispute with the assistance of a neutral,
confidential OSHA representative (the Neutral) who has subject-matter expertise in
whistleblower investigations. The purpose of this Instruction is to articulate the
principles and procedures that apply to the ADR Program. This Instruction does not
preclude OSHA’s regional offices from offering additional ADR processes (e.g.,
third-party mediations) to parties.

Definitions
The following terms are defined for the purposes of this Instruction:

Alternative Dispute Resolution (ADR) — is an approach to the resolution of
whistleblower complaints by means other than litigation. As a general matter, ADR
is broadly understood to involve the use of negotiation, mediation, conciliation, or
arbitration. These techniques are not mutually exclusive in any particular conflict,
but can be used sequentially or in combination with other methods for resolving
whistleblower complaints. ADR is a consensual process that involves the
intervention of a third-party Neutral to assist parties in resolving their conflict.

ADR Communication — is any oral or written communication made for the purposes
of an ADR proceeding by a party, a non-party participant, or the Neutral. However

a written agreement to enter into ADR or a final written settlement agreement is not
an ADR communication.

ADR Program — is a voluntary program in which the parties to an OSHA
whistleblower complaint agree to attempt to resolve the whistleblower complaint with
the assistance of a Neutral. ADR can take place once a case has been docketed but
before an investigation begins, or at any point while an investigation is ongoing. The
focus of OSHA’s ADR Program is to achieve a quick and voluntary resolution of the
whistleblower complaint instead of an investigation to determine the validity of the
charge and potential statutory violations. Should the parties elect to pursue ADR but
fail to enter into a settlement agreement within a reasonable time frame, the case will
be transferred to an OSHA Whistleblower Investigator to start or resume investigation
of the complaint.
Case 3:20-cv-00512-MMD-WGC Document 1. Filed 09/09/20 Page 14 of 32

Investigation — is a process in which an OSHA official (the Investigator) investigates
the whistleblower complaint and provides a written recommendation to the Supervisor
based on the evidence and the law. The Supervisor then reviews the file and, in
consultation with the Assistant Regional Administrator for Whistleblower Programs
(ARA) and/or Office of the Regional Solicitor (RSOL), as warranted, recommends a
determination or referral for litigation to the Regional Administrator or his or her
designee.

Neutral — is a qualified, impartial OSHA representative designated to facilitate ADR,
who will not be involved in making decisions regarding the outcome of any
investigation into the whistleblower complaint.

Settlement — is a written agreement between parties to resolve a whistleblower
complaint.

Roles and Responsibilities
A. Regional Administrator (RA)
The RA or his/her designee is responsible for:

1. Ensuring that the ADR Program is staffed with appropriately
trained and qualified staff members to serve as Neutral(s);

2. Ensuring that information about the ADR Program and processes
is provided to interested parties;

3, Ensuring that OSHA’s ADR Program is carried out consistently with
the policies and procedures articulated in this Instruction, including
ensuring that the ADR Program is separate from the investigative
process in accordance with the ADRA;

4. Ensuring that ADR Program activity is appropriately tracked, and
that ADR Program activity data and information are shared with
DWP?P for reporting purposes;

5. Ensuring that settlement agreements reached under the ADR
Program are properly reviewed and approved consistently with
OSHA’s Whistleblower Investigations Manual (WIM).

B. Directorate of Whistleblower Protection Programs (DWPP)
DWPP is responsible for:

1. Providing technical assistance on ADR processes to OSHA’s
staff, including Neutrals;
Case 3:20-cv-00512-MMD-WGC Document 1 Filed 09/09/20 Page 15 of 32

Coordinating the delivery of appropriate training and guidance
materials (e.g., FAQs) to OSHA staff about OSHA’s ADR Program,
OSHA statutes, and applicable policies, which may include
coordination with OSHA’s Training Institute and the Neutrals;

Collecting and evaluating feedback on the ADR Program for
reporting purposes;

Tracking, monitoring, and reporting on the overall outcomes of the
ADR Program.

XI, OSHA’s ADR Program

A.

Overview

1.

OSHA’s ADR Program is a valuable alternative to the
expensive and time-consuming process of an investigation and
litigation.

OSHA’s ADR Program is a voluntary process in which the parties
agree to use a neutral, confidential OSHA representative (the Neutral)
to assist them in resolving a whistleblower complaint by mutual
agreement. Neutrals have no authority to impose settlements on the
parties.

OSHA encourages parties to use the ADR Program, where available,
as early as possible, but parties may request ADR at any point during
an investigation. In the OSHA Regions that implement the ADR
Program, once a case is docketed but before an investigation begins,
OSHA will offer the parties the option of submitting their dispute to
ADR. However, if parties choose not to engage in ADR before an
investigation begins, they may still seek ADR at any point while
OSHA’s investigation is ongoing. OSHA will stay the investigation
while ADR is taking place.

OSHA’s ADR Program is separate from the investigative process.
Information obtained by the Neutral during ADR is confidential and
will not be disclosed to OSHA’s investigative staff, except in limited
circumstances as provided below (see Section XILD. “Confidentiality’”).

During ADR, the Neutral may not offer a determination on whether a
complaint has merit or the amount of damages that a complainant
should seek. The Neutral may suggest how the parties might reach an
agreement, and may give the parties an objective perspective on the
strengths and weaknesses of their positions, but the Neutral may not
offer judgment on the merits of the complaint.
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 16 of 32

The Neutral may share documents between the parties during ADR at
the parties’ request, but the Neutral must not share those documents or
otherwise discuss their contents with OSHA’s investigative staff or any
other individual not involved in ADR, except in limited circumstances
as provided below (see Section XII.D. “Confidentiality”). Documents
collected during ADR should be retained by the Regional Office in
accordance with applicable file retention requirements, which include
ensuring that ADR files are kept separate from the whistleblower
investigative files.

If the complaint is not resolved during ADR, a party is free to provide
documents and evidence that it submitted during ADR to the assigned
Investigator for consideration in the investigation. In addition, the
assigned Investigator may request documents and information from a
party as part of the investigation even though the party submitted this
same information during ADR.

B. Process

lL.

In those OSHA Regions that implement the ADR Program, upon
receiving a timely complaint that contains a prima facie allegation of
retaliation, OSHA will send opening letters to both the respondent(s)
and the complainant(s) informing the parties about OSHA’s ADR
Program and the option to submit their dispute to ADR. The opening
letter will include a copy of the “ADR Request Form” (see Attachment
A).

If both parties request ADR at any point during the investigation, any
investigative work will be stayed and the case will be submitted to a
Neutral. Both parties will be required to complete an ADR Request
Form (see Attachment A) to acknowledge their agreement to pursue
ADR.

If only one party agrees to ADR prior to the commencement of an
investigation, both parties will be notified that the investigation will
proceed according to the procedures identified in the WIM.

Even if both parties request ADR, the Neutral may recommend to the
RA, or his/her designee, that the case is not suitable for ADR. F or
example, OSHA may decline to accept a case for ADR if it believes
that one or both of the parties do not intend to participate in good faith.

If OSHA accepts the case for ADR, OSHA will assign the case to a
Neutral. The Neutral will inform the parties of the ground rules for
participating in the process, including the Neutral’s role in the process,
the applicable confidentiality rules, and OSHA’s requirements for the
approval of settlement agreements, as set forth in the WIM.
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 17 of 32

10.

11.

During ADR_, the Neutral will work with the parties to explore whether
there is Common ground for settlement. The Neutral may provide
general information about the whistleblower law and procedures to the
parties, and may give the parties an objective perspective on the
strengths andl weaknesses of their respective positions, but the Neutral
will not offer judgment on the merits of the complaint.

OSHA may terminate ADR under certain circumstances and/or at the
discretion of the RA or his/her designee. For example, OSHA may
terminate the process if either party violates the ground rules for
participation, including engaging in abusive behavior and/or failing to
participate in good faith. OSHA may also terminate the process if the
parties reach an impasse and cannot come to an agreement within a
reasonable amount of time. Because ADR is a voluntary process,

OSHA must terminate the process if one or both of the parties decide
to end the process for any reason.

If the process ends without an agreement, the Neutral will transfer the
case to the ARA, or other appropriate manager, for investigation. The
Neutral will use the ADR Outcome Form (see Attachment B) for this
purpose. When transferring the case for investigation, the Neutral will
not comment on the positions of the parties or the communications that
occurred during ADR. OSHA will then resume the investigation
following the appropriate procedures outlined in the WIM.

If the parties can agree upon a framework for settlement, the Neutral
may draft a proposed settlement agreement following the procedures
outlined in the WIM. Alternatively, the parties may draft and submit an
agreement for OSHA’s approval following the procedures outlined in
the WIM. Whenever possible, the parties should be encouraged to use
OSHA’s standard settlement agreement. If OSHA-through the RA or
his/her designee no lower than the ARA~approves the settlement

agreement, the Neutral will return the agreement to the parties for
signature.

If both parties sign an OSHA-approved settlement agreement, the
Neutral will notify the ARA, or other appropriate manager, that the
case has settled. The Neutral will use the ADR Outcome Form (see
Attachment B) for this purpose. The Neutral will also provide the
ARA/Manager with the original, signed copy of the settlement
agreement for preservation in the investigative case file. When
notifying the ARA/Manager of the settlement, the Neutral will not

comment on the positions of the parties or the communications that
occurred during ADR.

Regardless of the outcome of ADR, the Regional Office will retain
documents collected during ADR in accord with applicable file
retention requirements. ADR documents will be maintained separately

7
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 18 of 32

from whistleblower investigation case files and their contents will not
be shared or discussed with OSHA’s investigative staff or any other
individual who was not involved in the ADR process, except in limited
circumstances as discussed below in Section XILD. ADR
communications may also be disclosed if both parties consent to
disclosure in writing or if disclosure is otherwise required by law.
However, note that final settlement agreements approved by OSHA are
not confidential ADR communications and must be included in the
investigation case file. See Section XII.D.2. below

12. OSHA will not reimburse the parties for any travel expenses.
ADR conferences can take place by telephone or video conference
if travel would be costly or create a hardship for any party.

XII. Core ADR Principles and Concepts

A.

Voluntary

ADR is a voluntary process. The parties must mutually agree to pursue ADR
as an alternative to an investigation, and either party may choose to terminate
the process at any time and return the case to investigation for any reason.
Participating in ADR will not affect the parties’ right to receive a full and fair
investigation of the complaint if ADR does not resolve their dispute.

Good Faith

The ADR process is only effective when the parties participate in good faith.
“Good faith” participation means that the parties engage in the process with
openness to resolving the whistleblower complaint and treat each other, the
process, and the Neutral with respect. Parties should come to the process fully
prepared to discuss resolution of the whistleblower complaint and must have
full authority to settle the dispute. The Neutral may decide to end the ADR
process if the parties are not participating in good faith.

Neutrality

1. The Neutral has no decision-making authority over the outcome of
any investigation into the complaint, and does not represent either
party.

2. While the Neutral may give the parties an objective perspective on

the strengths and weaknesses of their positions, he/she may not
offer judgment on the merits of the case.
MM

D Confidentiali

l.

eo

Preserving the ©ON £i dentiality Of party stat
during ADR, to the ©xXtent Permitted unde

xplore settlement Without fear that their
e
against them.

€ments and submissions

Tt the law, allows Parties to
discussions Will be used

ADR case files gen ey aL1Y consist of com
ies and the Neutray_ These files Must be segregated from

aie blower INVES tigative Case files. 4

whist ‘ from disclosure under Freedom

Exemption > and should NOt be released in Tesponse to

in compliance with the AD

The Neutral will keep Confi

1dentia] any communication
documents submitted during ADR, i

> Including any sett]

ade, to the extent Permitted by law, ©Xcept that such

. d/ tr documents may be Shared with other DOL offic

* sary for administr Supervisory Purposes

oe policy guidance on Omplex ques
ADR proceeding.

S made and/or
ement offers
Communications

lals When it js
ative and

» Or to seek legal
NOVel orc tions that arise during the

However, the Neutra] Will not share ADR
any settlement offers Made 6

discuss the merits of the co

©Ment is not Teached through ADR,
arties may share any of their own “ommunications made during ADR
with the OSHA Investigator

At the conclusion of AD R, all Information Or materia]
created by, the Neutral—inopy, .

generated during the cours

ith applicable file r etention pr, quirements, Which Includes keeping
these records separate from the O investigation Case

inaccessible to OSHA’s INVeStigative Staff. Parties and/or their
representatives are permitted 0 retain their OWn notes.

i ispute resolut

I parties to a disp é
wre hot permitted to disclose
through discovery or compul

ion Proceeding.
and Cannot

SOry Process

including the Neutral,
© required to disclose

any communication that is
9
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 20 of 32

part of ADR, unless an exception listed under 5 U.S.C. § 574 applies
© or if required by another law. ! ,

7. Any settlement agreement reached must be approved by the RA or
his/her designee, as defined in the WIM. OSHA will maintain a copy
of the approved settlement agreement in the investigative case file.

8. The parties may waive confidentiality or agree to confidentiality
requirements that are less restrictive than those in 5 U.S.C. § 574(a)

but they must inform the Neutral of such an agreement before the
ADR begins.

9, OSHA will follow all applicable rules and procedures under the F OIA
and the Privacy Act if it receives a FOIA or Privacy Act request that
covers the settlement agreement or ADR case file.

E. Conflict of Interest

l. In general, the Neutral should avoid conducting ADR where there is

an actual or potential conflict of interest between the Neutral and one
or more parties.

2. However, the parties may waive a conflict after the Neutral fully

@ discloses it to them. If the parties wish to waive a conflict, the
Neutral must note the conflict and both parties must waive it in
writing.

3. Otherwise, where a conflict exists, the Neutral will recuse him/herself
and an alternative, neutral OSHA representative will be appointed to
carry out ADR.

XIII. Parties’ Ability to Settle during the OSHA Investigation

Nothing in OSHA’s ADR Program precludes or restricts the parties’ ability to settle
their whistleblower complaint independently or with th
the Regional Supervisory Investigator (RSI), or other ADR service, such as mediation
with a third party, during an OSHA investigation. However, a settlement agreement
in a whistleblower case that the parties reach prior to the close of OSHA’s
investigation must be submitted to OSHA for approval as provided in the WIM.

€ assistance of an Investigator,

 

@ ' For example, 5 U.S.C. § 574(f) states: “Nothing in this section shal!
evidence that is otherwise discoverable, merely because the evidence
resolution proceeding.”

prevent the discovery or admissibility of any
was presented in the course of a dispute

10
NFIB GUIDE TO FEDERAL
SO A Se NY

1. Fair Labor Standards
Act (FLSA)

2. Equal Pay Act
(amendment to FLSA)

3. Interviewing Don’ts

Pe ei CAs Ronee!
Bence eaum bie:
erica) .
Reco cece)

Mec urew cee urea
1978 (PDA)

» Age Discrimination in Employment
aCe ey)

» Genetic Information
Nondiserimination Act of 2008
elEN EY)

Beales te-tecniyiis)
Disabilities Act (ADA)

Mos lientuc oem acorn
Bee @ne etal
> (IRCA) (1-9)

PAE Slee lva-seCem wy taetterd|
eo Nae of 1993 (FMLA)

EMO carota ts
and Health Act (OSH Act)

Sou ane re)
SEPTEMBER 2010

What You Need
to KnowAbout

mployment
aw

aaa eae a

 
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 22 of 32

         

ABOUT NFIB GUIDE TO FEDERAL EMPLOYMENT
LAV

The NFIB Small Business Legal Center is pleased to provide you
with this Federal Employment Law Handbook for Independent
Business which describes various federal laws that regulate your

 

business and your relationship with your employees.

If you would like to know more about any of the enclosed infor-
mation you should contact an attorney licensed to practice law in
your state. If you would like assistance finding an attorney, visit the
American Bar Association Lawyer Referral Service at www.abanet.
org/referral/home.html or contact (800) 285-2221 for your state
or county bar association.

The information contained in this handbook has been compiled as
a helpful guide for independent businesses. This handbook should
not be considered a legal resource. While we have attempted to
provide accurate and complete information, the authors and pub-
lishers of this handbook cannot be responsible for any errors or
omissions in its contents. Note: This handbook is provided with
the understanding that neither the authors nor the publisher are
engaged in rendering legal or professional advice.

AROUY NFIG

The National Federation of Independent Business is the nation’s
leading small business association, representing it’s members
in Washington, D.C., and all 50 state capitals. NFIB’s powerful
network of grassroots activists send their views directly to state
and federal lawmakers through our unique member-only ballot,
thus playing a critical role in supporting America’s free enterprise
system.

ABOUT NFIB SMALL BUSINESS LEGAL CENTER
The NFIB SMALL BUSINESS LEGAL CENTER is a 501 (c)
seven ’ (3), non-profit public interest law firm dedicated to the prin-
ciples of justice and equity for small business. The Legal Center
protects the rights of America’s small business owners by
providing guidance on legal issues and by ensuring that the voice
of small business is heard in the nation’s courts. For more in-
formation on the Legal Center’s courtroom activity or how to
support this worthy cause, please call (800) 552-6342 or visit
www.nfiblegal.com.

 

www .NFi8.com | NFIB GUIDE TG FEDERAL EMPLOYMENT LAW 4
FAIR LABOR

STANDARDS ACT.

e ication
The FLSA applies to all employers.

Minimum Wage

The Federal minimum wage is $7.25 per :

hour.
Variations of this rate are:

* the higher rate if federal and state
minimum wage rates differ;

* employees under 20 years of age may
be paid $4.25 per hour during their
first 90 consecutive calendar days of
employment with an employer;

* certain full-time students, student
learners, apprentices, and workers
with disabilities may be paid less than
the minimum wage under special
certificates issued by the Wage-Hour
office of the Department of Labor.

Overtime Pay

Overtime pay is at least 1 1/2 times an
employee's regular rate of pay and ap- :
plies to all hours worked over a 40-hour -

workweek.

2 NFIE GUIDE TO FEDERAL EMPLOYMENT LAW }

 

* Some exceptions to overtime pay and
> minimum wage include:

* executive, administrative, and pro-
fessional employees (“white collar
exemption”); or

* outside sales employees; or

* seasonal amusement or recreational
establishments; or

* casual babysitters and certain farm
workers.

- Child Labor
: Anemployee must beat least 16 years old -
- toworkin most non-farm jobs andatleast : .
- 18 to work in non-farm jobs declared haz- ° where employees can readily see it.
- ardous by the Secretary of Labor. Youths

> 14 and 15 years old may work limited ;

> hours with strict conditions. For example, ;
: work may not begin before 7 a.m. or end :
. after 7 p.m., except from June 1 through -

ed 09/09/20 Page 23 of 32

(FLSA)

THE FLSA ESTABLISHES minimum wage
requirements, overtime pay, record-
keeping, and child labor standards
for full- and part-time employees.
State minimum wage laws differ
widely and should be consulted in
conjunction with this guidance.

> Labor Day, when evening hours are
: extended to 9 p.m. Different rules apply
: in agricultural employment.

- Record-keeping

- Requirements

' Ifan employee is subject to the minimum
- wage provisions or both the minimum
> wage and overtime provisions, an employ-
: er must keep extensive payroll records.

- Notice
- The notice, Your Rights Under the Fair

Labor Standards Act, must be posted

 

www .NFIB.com

| ADDITIONAL INFORMATION

To locate your Wage’ and. Hour District Office visit: www, dol. gov/whd/ .~
america2.htm. To determine your state’s minimum wage: laws and more, .
_ visit: www.dol. gov/whd/minwagel america. htm. :
 

Case 3:20-cv-00512-(ie C€~ Document 1 Filed 09/09/20 Pag

 

* THE 1963 ACT prohibits wage and benefit discrimination between men and

 

The kg qual Pay Act applies to all employers. women in substantially equal jobs within the same establishment.

 

> all records (including wage rates,
job evaluations, seniority and merit

 

There are limited exceptions for pay differ- systems, and collective bargaining : ADDITIONAL
entials when an employer can show that: | agreements) for at least one year : INFORMATION

: the difference is due to a seniority or

after an employee’s termination, that

. ai is f i i : For more information, please refer -
merit system; or explain the basis for paying different : i i P. 5
, wages to employees of opposite sexes to the Equal Employment Oppor-
* the difference is due to an employees - in the same establishment. : tunity Commission’s (EEOC) ©
education, training, and experience. : : website at www.eeoc.gov or contact

 

Employers should retain:

* payroll records for at least three years; ees can readily see it.

and

(800) 669-4000 to locate an EEOC
field office in your area.

 

> Thenotice, Equal Employment Opportunity
- is the Law, must be posted where employ- :

 

e-

 

INTERVIEWING

When interviewing job candidates, to avoid liability it’s impor-
tant your questions focus exclusively on the skill and experience needed for the position.
Here’s a list of questions you should not ask applicants.

--DON’T ASK ABOUT:

1. AGE: How old are you? When did you graduate? When were you born? -

2. MARITAL/FAMILY STATUS: What is your marital status? Do you plan to have a family? When? How many children

do youl have? What are your childcare arrangements? What is your sexual orientation?”

3. ORGANIZATIONS: To what clubs or social organizations do you belong?
4. PERSONAL: How tall: are you? How much do you weigh?
5. ARREST RECORD: Have you ever been arrested?
6. NATIONAL ORIGIN/CITIZENSHIP: Are you a U.S. citizen? What is your native language?
7 RELIGION: What is your religious affiliation? Does your religion prevent you from working weekends « or holidays?
8. MILITARY RECORD: Were you honorably discharged? Request military records.
9. DISABILITIES: Do.you have any disabilities?: Have you had any recent or past illnesses or operations? How is your

    

family’ s health? Please complete the following medical history. -

 

waaw.NFIB.com | NFIB GUIDE [O FEDERAL EMPLOYMENT LAW 3
Document 1 Filed 09/09/20 Page 25 of 32

 

@ IVIL RIGHTS ACT OF
1964 (TITLE VIN)

TITLE VI PROHIBITS employment discrimination on the basis of race, color, religion, sex, or national origin in hiring,
employment (all terms, conditions, and benefits), and termination.

Application - Remedies Available

Title VII applies to businesses with 15 or more employees. Ifa complainant is successful in a Title VII cause of action, rem-
: edies that may be available include reinstatement, back pay,

Exam ples of Discrimination . damages for future loss of earnings, emotional pain and suffer-

ee : ing, mental anguish, and attorneys’ fees.
Below are some examples of discrimination covered under :

Title VII: : .
me Notice

: The notice, Equal Employment Opportunity is the Law, should be
- posted where employees can readily see it.

* Harassing a person because of their friends’, relatives’, or
associates’ race, skin color, religion, gender, national origin,
age, or disability. (See also Sexual Harassment
section.)

* Treating people in similar jobs differently,

* Making assumptions about the abilities of persons based on
stereotypes, physical characteristics, or age.

+ Retaliating against a person because a complaint was filed.

4 NFIB GUIDE [OC FEDERAL EMPLOYMENT LAW i www.NFIB.com

 
Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 26 of 3

 

anneal

ADDITIONAL INFORMATION

For more information, please refer to Equal

Employment Opportunity Commission’s (EEOC)

website at www.eeoc.gov or call (800) 669-4000 to
© locate an EEOC field office in your area.

 

 

 
   

The 1975 Act prohibits discrimination on the basis of
pregnancy, childbirth or related medical conditions.
Women who are affected by pregnancy or related
conditions must be treated in the same manner as
other applicants or employees with similar abilities
or limitations.

Application

The PDA applies to employers with 15 or more employees.

Prohibited Acts

An employer should not:

* refuse to hire a woman because she is pregnant as long as
she is able to perform the major functions of her job; or

* refuse to hire a pregnant woman because its prejudices
against pregnant workers or the prejudices of co-workers,
clients or customers; or

* fire or force a worker to leave because she is pregnant; or

* take away credit for previous years, accrued retirement
benefits, or seniority because of maternity leave; or

* fire or refuse to hire a woman because she has an
abortion.

Notice
The notice, Equal Employment Opportunity is the Law, should
be posted where employees can readily see it.

  

ADDITIONAL INFORMATION

For more information, please refer to the Equal
Employment Opportunity Commission’s (EEOC)
website at www.eeoc.gov or contact (800) 669-4000
to locate the EEOC field office in your area.

www.NFi8.com | NFIB GUIDE TO FEDERAL EMPLOYMENT LAW &
       

Case 3:20-cv-00512-MMD-WGC Document1 Filed 09/09/20 Page 27 of 32

ADEA prohibits age discrimination against individu-
als who are 40 years of age or older.

bh ta
Pe Bel

ADEA applies to employers with 20 or more employees. The
ADEA applies to both employees and job applicants.

 

Employers should not discriminate against a person because of
his/her age with respect to any term, condition, or privilege of
employment, including hiring, firing, promotion, layoff, com-
pensation, benefits, job assignments, and training.

Employers must not include age preferences, limitations, ot
specifications in job notices or advertisements.

 

Employers should retain:

+ all payroll records for at least three years after an employee’s
termination; and

* any employee benefit plan while in effect and for at least
one year after termination; and

* any written or seniority or merit system while the system
was in effect and for at least one year after an employee's
termination.

 

The notice, Equal Employment Opportunity is the Law, should
be posted where employees can readily see it.

EE LR AG ens .
ADDITIONAL INFORMATION

For more information, please refer to Equal For more information, please refer to Equal
@ Employment Opportunity Commission’s (EEOC) Employment Opportunity Commission’s (EEOC)

 

   

ADDITIONAL INFORMATION

 

website at www.eeoc.gov or locate the nearest EEOC - website at www.eeoc.gov or locate the nearest EEOC
field office in your area by calling (800) 669-4000. : field office in your area by calling (800) 669-4000.

6 NFIB GUIDE TO FEDERAL EMPLOYMENT LAW | www: NFIB.com

 
 

MD-WGC Document 1

ue

Filed 09/09/20 Page 28 of 34

 

 

 

THE ADA PROHIBITS employers from discriminating against qualified individuals with disabilities. An individual with

a disability is someone who:

* has a physical or mental impairment that substantially limits one or more major life activities; or

* has a record of such an impairment; or is regarded as having such an impairment.

Persons discriminated against because they have a known association or relationship with a disabled individual

are also protected.

@ pociication

m . - :
or more employees. Independent con - accommodations:

tractors are not covered. State and local :

human rights or handicap discrimination . * t permit the employee to perform the

laws may apply to all employers.

Requirements

The ADA requires that an employer make :
reasonable accommodations in certain :
circumstances for a disabled employee :
who is otherwise qualified for the job. A

person may be otherwise qualified forthe ;
: Accommodations Include:

job if:
+ the person meets the educational,

experience, skill, and other job-related
requirements; and

* the person can perform the essential
job functions (with or without reason-
able accommodations).

Note: It is a good idea to identity the
essential job functions and propose a job-
description before beginning the hiring

eo

 

 Ifan employee is otherwise qualified for

. the position, there are three areas where

The ADA applies to employers with 15 an employer should provide reasonable . reassignment of marginal job function

essential job functions

vs testing and application procedures

: * to permit the enjoyment of general

work privileges such as access to
restrooms and customary employee
work-related activities

Examples of Reasonable

* part-time or modified work schedule

: * acquisition or modification of

equipment

wan NFIB com

ADDITIONAL INFORMATION

For more information call the Department of Justice ADA Information Line
at (800) 514-0301 of visit their website at www.ada.gov.

* making facilities accessible to disabled

persons

: Note: An employer may not have to pro-
: vide reasonable accommodations if they
: can establish “undue hardship” i.e., that
: it would be unduly expensive, disruptive,
: or affect the business.

. Notice

: The notice, Equal Employment Opportunity
: is the Law, should be posted where em-
: ployees can readily see it. A copy of this
- notice is provided in this handbook’s
- Appendix.

  
 

i NFIB GUIDE TO FEDERAL EMPLOYMENT LAW

  

ae

7
 

 

 

 

 

8

 

 

United States and it requires that employers verify the :

employment eligibility of all new employees.

The IRCA also makes it unlawful for employers to dis-
criminate in hiring and discharge based on national :

origin (as does Title VI) and on citizenship status.

NFI8 GUIDE TO FEDERAL EMPLOYMENT LAW ! www.NFIB.com

 

- Application
: The IRCA applies to all employers, with the following exceptions:

: + employers with between four and 14 employees (who would

not be covered by Title VII anti-discrimination provisions)
may not discriminate on the basis of national origin; and

* employers with at least four employees may not discriminate
on the basis of citizenship.

: Procedural and Record-keeping

- Requirements

. All employers should ensure that employees and the employer
: complete an Employment Eligibility Verification Form (1-9) when
: an employee begins work. Employees must keep I-9s on file for

THE IRCA OF 1986 prohibits any employer from hiring °
any person who is not legally authorized to work in the :

all current employees.

    
 

ADDITIONAL INFORMATION —

For more information, contact the U.S. Citizenship
and Immigration Services (USCIS) at (800) 375-5283.
or visit their website at www.uscis.gov. If you need a
particular form, please call (800) .870-3676.
=MINTD-\/\

Document 1 Filed 09/09/20 Page 30 of 32

 

FAMILY AND MEDICAL
LEAVE ACT OF 1993

 

An employer may require 30 days advance
leave notice and medical certification.

 

(FMLA)

© THE FMLA REQUIRES employers with 50 or more employees to provide eligible employees with up to 12 weeks of unpaid,
job-protected leave in a 12-month period for specified family and medical reasons, or for any “qualifying exigency”
arising out of the fact that a covered military member is on active duty, or has been notified of an impending call
or order to active duty, in support of a contingency operation. The FMLA also allows eligible employees to take up
to 26 workweeks of job-protected leave in a “single 12-month period” to care for a covered service member with

a serious injury or illness.

Leave Requirement

reasons:

* to care for the employee’s child after birth, or placement for
adoption or foster care;

* tocare for the employee’s spouse, son or daughter, or parent,
who has a serious health condition; or

* for a serious health condition that makes the employee un-
able to perform the employee’s job.

An employer may require 30 days advance notice (when the need :

is foreseeable) and medical certification,

Employment and Benefit Protections

Upon return from leave under FMLA, an employee should be :
ov: to their original or an equivalent position with equivalent :

ay, benefits, and other employment terms.

ADDITIONAL INFORMATION

 

‘ An employee's use of leave under FMLA may not result in the
: loss of any employment benefit that accrued prior to the start of

An employee is entitled to unpaid leave for any of the following : an employee's leave

: Employers must maintain the employee’s health coverage under
: any “group health plan” during the employee’s FMLA leave.
- Notice

> Employers should post, Your Rights Under the Family and Medical
: Leave Act of 1993, where employees can readily see it.

 
  

For more informatio

ation visit www.dol.gov/compliance/
lawslcomp-fmlahtm,

    

waa NFIB.com | NFIB GUIDE TO FEDERAL EMPLOYMENT LAW 9

seven
Dear NEIB Member:

ASE RSNO Ut eee eee OR OE SCS SECC Ie CUM ORO m CTT Tae eacctte)
enterprise. Yet being a small business owner means spending countless hours going over every
detail to make sure your business is in comphance with federal and state laws.

To help make compliance a litte casier, we are pleased to provide vou with this NFIB Guide to

Federal Employment Law.

This book will give you the basics of employment laws that you will most likely encounter at
give y : ; }
your business, such as the Fair Labor Standards Act, the Occupational Safety and Health Act,

and several anti-discrimination laws.

Developed by the NFIB Small Business Legal Center, the NFIB Guide to Federal Employment
SUA EM NS SLCC oI ORR SUL TOC eM COM CLUS ce la Raina oan ar ee NUar Uhm Om celG

business and what your business inust do to comply. The NFIB Small Business Legal Center
is the voice for small business in the nation’s courts and the legal resource for small business

owners nationwide.

This guide is just one of the many compliance guides developed by our Legal Center to make

your job just a little bit easier. To find out about all of the guides available in this series, call
1-800-NFIB-NOW or visit www. NFIB.com/legal.

Sires b a

Dan Danner
NFIB President

 

 

 
   
  

Page 32 of 32

  
  

     

‘ Walking and working surfaces, ladders, platforms,
and means of eg

 

 

 

Workplace eat
Medical al facilities

      
 
  
 
 
   
    
  

February I).

 

     

trial

 

  

ADDITIONAL INFORMATION

vei. For more information visit www.dol. gov/compliance/
“:. laws/comp-fmla-htm.

 

 

 
  
     

1 NEB GUIDE TO F

 

DERAL EMPLOYMENT LAW. 44

  
